Citation Nr: 1131749	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected unilateral ptosis of the left eye, currently rated 30 percent disabling.

2.  Entitlement to service connection for a right eye disability, as secondary to service-connected left eye disability.

3.  Entitlement to service connection for headaches, as secondary to service-connected left eye disability.

4.  Entitlement to service connection for sinus disability, as secondary to service-connected left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 and subsequent rating decisions from the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board denied an increased rating for the Veteran's service-connected anatomical loss of use of the left eye, and remanded the issues of increased rating for service-connected unilateral ptosis of the left eye, and service connection for right eye disability, headaches, sinus disability, and acquired psychiatric disorder for further development and consideration.  Service connection was subsequently granted for an acquired psychiatric disorder by the agency of original jurisdiction; therefore, that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran has two service-connected facial scars; the scars total at least one-quarter inch (0.6 cm.) in width; the surface contour of the scars is elevated or depressed; and one scar adheres to the underlying tissue; the scars do not have do not total at least five inches (13 cm.) in length; and the total surface area of the scars does not cover at least six square inches (39 sq. cm.).

2.  The preponderance of the evidence shows that a right eye disability, claimed as secondary to service-connected left eye disability, was not present in service and is not related to service or to any service-connected disease or injury.

3.  Headaches were caused by the Veteran's service-connected disabilities.  

4.  The evidence is in equipoise regarding whether the Veteran's sinus disability was caused by the same in-service facial trauma that caused the Veteran's service-connected left eye disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected unilateral ptosis of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.84a, Diagnostic Code 6019 (2010).

2.  The criteria for entitlement to service connection for a right eye disability, to include as secondary to left eye disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for entitlement to secondary service connection for headaches, to include as secondary to left eye disability, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.310 (2010).

4.  The criteria for entitlement to service connection for sinus disability, to include as secondary to left eye disability, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the increased rating claim, the RO provided the Veteran with complete and Dingess-compliant notice in March 2006, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an April 2006 statement of the case, following the provision of notice.  The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

Regarding entitlement to service connection for a right eye disability, the RO provided the Veteran pre-adjudication notice by letter dated in February 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board is granting service connection for headaches and a sinus disability, and this is the complete benefit the Veteran can receive under the circumstances.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Analysis

A.  Increased Rating Claim

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations concerning the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-connected disability are deemed competent with regard to the description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to "staged" ratings to compensate him for times since filing his claim when this disability may have been more severe than at other times during the course of his appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Ptosis, unilateral or bilateral, with pupil wholly obscured is rated equivalent to central visual acuity of 5/200, with pupil one-half or more obscured, as 20/100, and with less interference with vision, as disfigurement.  38 C.F.R. § 4.84a, Diagnostic Code 6019.  Disfigurement is rated under the criteria found in 38 C.F.R. § 4.118a, Diagnostic Code 7800 for disabilities of the skin.  Under Diagnostic Code 7800, disfigurement of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrants a 30 percent evaluation.

Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement warrants a 50 percent evaluation.  Disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1) (2008).

The portion of the Schedule for Rating Disabilities that addresses the skin was amended effective October 23, 2008.  However, the amendments only apply to applications for benefits received by VA on or after October 23, 2008.  Since the Veteran's claim was received in February 2005, the amendment is not applicable, and therefore, it will not be discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).

A VA scars examination was conducted in September 2009.  Color photographs were taken and associated with the Veteran's claims file.  Examination noted that the scars showed distortion and asymmetry.  Less than five percent of the head or body surface area as a whole was affected by the Veteran's service-connected scars.  

The Veteran's left eyelid/eyebrow scar had a maximum length of 3.0 centimeters and a maximum width of 2.25 centimeters.  The area of the scar is 2.25 square centimeters.  The examiner noted that the scar is elevated or depressed and is not adherent to underlying tissue."  

The Veteran's nose scar had a maximum length of 4.5 centimeters and a maximum width of 0.5 centimeters.  The area of the scar is 2.25 square centimeters.  The examiner noted that the scar "contour is elevated or depressed[, and] is adherent to underlying tissue."  

This evidence establishes that the Veteran has distortion and asymmetry due to his scarring, but there is no suggestion from the record that this rises to the degree of gross distortion and asymmetry, particularly given the dimensions of the scarring in question.  Moreover, only three (scar at least 0.6 centimeters wide at widest part, contour is elevated or depressed, and is adherent to underlying tissue), not four or five, characteristics of disfigurement under the 50 percent level of Diagnostic Code 8100 have been met since the onset of the Veteran's appeal.  As the scars do not total 13 centimeters in length, nor does the area of the scars approach 39 square centimeters, the other five criteria are not met.  In short, there is no schedular basis for a higher evaluation.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id., 22 Vet. App. at 116.

The schedular evaluation in this case is fully adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extra-schedular referral is required.

Similarly, the Veteran claimed on the latest VA scars examination that that he may have lost jobs due to his scars, or wanted to quit jobs.  However, there is no evidence of record that the Veteran actually lost a job to his service-connected scars, and there has been no assertion from the Veteran that his scars in fact totally preclude substantially gainful employment.  Given this, the Board does not find that the present appeal raises a claim of entitlement to total disability rating due to individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In any event, the Board does note that a TDIU claim is presently under development at the agency of original jurisdiction level, as noted in a March 2011 memorandum, but this development was initiated in light of the Veteran's 70 percent evaluation for a major depressive disorder - a matter not currently on appeal.  

At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 

B.  Service Connection Claims

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for vision loss due to refractive error is precluded by VA regulations.  38 C.F.R. § 3.303(c).

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310.  Secondary service connection may be found when an established service- connected condition aggravates a non-service-connected disability.  In such case, the veteran will be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  In VAOPGCPREC 2-98 (Feb. 10, 1998), the VA General Counsel held that 38 U.S.C.A. § 105(a), as amended by section 8052(a) of the OBRA, prohibits a grant of "direct service connection" for drug or alcohol abuse on the basis of incurrence or aggravation in line of duty during service.  There can be service connection for compensation purposes for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  However, a veteran can only prevail if able to "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service- connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

The Veteran's service treatment records are negative for any findings or complaints of the disabilities at issue.  An eye examination in November 1980 revealed that the Veteran's right eye was normal, and his right eye vision was 20/20.  

In January 2004, Veteran requested service connection for a right eye disability, indicating that his service-connected enucleated left eye interferes with his right eye functioning.  

A VA optometry examination was conducted in March 2004.  The Veteran's right eye had uncorrected visual acuity of 20/20, both near and far.  The diagnoses were lattice degeneration status post retinoplexy times 3 of the right eye, borderline ocular hypertension of the right eye, and decreased stereopsis secondary to having only one functioning eye.  

In February 2005, the Veteran requested an increased rating for his service-connected unilateral ptosis of the left eye, currently rated 30 percent disabling; and entitlement to service connection for a right eye disability, headaches, and sinus disability, all essentially claimed as secondary to service-connected disabilities.

A VA mental disorder examination was conducted in August 2010.  The examiner opined that the Veteran's major depressive disorder, alcohol dependence, and panic disorder with agoraphobia were the result of the in-service personal assault which resulted in the loss of the Veteran's left eye.  As a result of this opinion, service connection for major depressive disorder was granted in March 2011.  

A VA nose, sinus, larynx, pharynx examination conducted in January 2011.  The examiner diagnosed fractured nose with deviated nasal septum, allergic rhinitis and sinusitis with post-nasal drainage; and chronic sinusitis secondary to right maxillary sinus polyp.  The examiner opined that it is at least as likely as not that facial trauma that the Veteran sustained in service coincident with his left eye injury caused the deviated nasal septum, post-nasal drainage, and chronic sinusitis.  

A VA neurological examination was conducted in January 2011.  The diagnoses were headaches associated with eyesight resolved by use of correct eyeglass prescription; and intermittent sinus headaches, secondary to maxillary sinus polyp and nasal trauma, deviated nasal septum, and allergies.  

A VA eye examination was conducted in January 2011.  The diagnoses were borderline ocular hypertension, stable interocular pressure (IOP) from May 2004; and refractive error.  The examiner opined that there was no connection between any right eye condition and the service-connected left eye disability.  The rationale for this opinion was that there was no connection between any of the right eye conditions and the service-connected left eye disability.  Rather, each of the conditions were completely independent.  The examiner vaguely noted that the other conditions of headaches and sinus disability were "also unrelated" but indicated that this matter was being further addressed in a different VA examination.  

Service connection for a right eye disability claimed as secondary to the service-connected left eye disability is not warranted as there is no competent evidence that the Veteran's right eye disability was caused by his service-connected disabilities.  The Veteran genuinely believes that his right eye disability was caused by his service-connected left eye disability.  The Veteran is competent to comment on his symptoms and their history.  As a general matter, however, a layperson is not capable of opining on matters requiring medical knowledge, notably whether one disability can cause or worsen another disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who reviewed the Veteran's claims file and provided the reasons for his contrary opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The service treatment records do not show any in-service right eye disability, and the Veteran has not contended, nor does the evidence show, that he had a right eye disability in service or right eye symptomatology since service.  He claims that his right eye disability was caused by his service-connected left eye disability.  Therefore, neither direct service connection nor service connection based on continuity of symptomatology is warranted.

The preponderance of the evidence is against the right eye claim; there is no doubt to be resolved; and service connection is not warranted.

Based on the VA nose, sinus, larynx, and pharynx examiner's opinion that the Veteran's sinus disability was at least as likely as not caused by the in-service facial trauma, secondary service connection for sinus disability is warranted.  Likewise,
given evidence of headaches of sinus and visual origin, service connection for headaches is warranted.  See 38 C.F.R. §§  3.301, 3.310.



ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected unilateral ptosis of the left eye is denied.  

Entitlement to service connection for a right eye disability is denied.  

Entitlement to service connection for headaches, as secondary to service-connected disabilities, is granted.

Entitlement to service connection for sinus disability, as secondary to service-connected left eye disability, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


